Citation Nr: 0618492	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to restoration of a 50 percent rating for 
service connected headaches.

2.  Entitlement to an increased rating for service-connected 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  The RO's decision to reduce the veteran's evaluation for 
headaches from 50 percent to 10 percent disabling was 
supported by the evidence contained in the record at the time 
of the reduction and was made in compliance with applicable 
due process laws and regulations.

2.  The veteran's headaches do not approximate characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months or greater symptoms.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision reducing the veteran's 
disability rating for headaches from 50 percent to 10 percent 
disabling was in accordance with the law, and the veteran is 
not entitled to restoration of a 50 percent disability rating 
for headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code 8100 
(2005).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected headaches have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that the impairment associated with his 
service connected headaches is inadequately reflected by the 
10 percent evaluation presently in effect and that the 50 
percent evaluation previously in effect should be restored.  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344.

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

The 50 percent evaluation for headaches was in effect from 
May 1987 to December 2004, more than 5 years; thus, the 
provisions of 38 C.F.R. § 3.344 are applicable.  Initially, 
the RO properly complied with 38 C.F.R. § 3.105(e) pertaining 
to reductions.  That is, the RO furnished a letter to the 
veteran notifying him of the proposed reduction in a July 
2004 letter and he had 60 days in which to respond.  The 
reduction was not effectuated until January 1, 2005.  Thus, 
all due process requirements have been met under this 
provision.

When the issue is whether the RO is justified in reducing a 
veteran's rating, the Board is required to establish, by a 
preponderance of the evidence and in compliance with 
38 C.F.R. § 3.344(a), that a rating reduction is warranted.  
See Brown v. Brown, 5 Vet. App. 413 (1993).  Pursuant to 
38 C.F.R. § 3.344, the Board must (1) review the entire 
record of examinations and medical and industrial history to 
ascertain whether the examination or examinations on which 
the reduction was based were full and complete; (2) decline 
to use examinations which are less full and complete than 
those on which payments were authorized or continued; (3) not 
reduce an evaluation for a disability which is subject to 
periodic improvement on one examination except in cases where 
all the evidence clearly warrants a finding of material 
improvement; and (4) consider whether the evidence makes it 
reasonably certain that any improvement found will be 
maintained under the ordinary conditions of life.  Id. at 
419.

In this case, the Board has reviewed the claims file and 
finds that the examinations that form the bases for the 
reduction were as full and complete as the earlier VA 
examinations on which the increased rating was made.  
Further, the evidence shows that, although the veteran 
continues to complain of head, neck, and shoulder pain, such 
impairment is not the result of his service connected 
headaches.  Thus, it is the Board's conclusion that he is 
adequately compensated by the currently assigned 10 percent 
rating for his service connected headaches.  Inasmuch as 
neither restoration of the 50 percent evaluation previously 
in effect nor an evaluation in excess of 10 percent for the 
veteran's service connected headache disorder is warranted, 
the veteran's claims must be denied.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 8100, the current 10 percent rating 
contemplates migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2005).  A 30 percent rating is warranted for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  Id.  The maximum 
50 percent rating is warranted for very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

The evidence supporting the veteran's claim consists of his 
statements concerning the frequency and severity of his 
headaches and medical records, to include VA examination 
reports and outpatient treatment records, reflecting findings 
of headaches.  Specifically, the veteran has reported that he 
has experienced cervical pain and headaches since 1966 and 
that he presently experiences such pain twenty four hours per 
day seven days per week.  He described this pain as ten on a 
scale of one to ten.  In addition, the April 2004 report of 
VA fee basis examination notes that the veteran is in 
desperate need of help to relieve some of the pain he lives 
with every day.

The evidence against the veteran's claim includes VA 
treatment records and examination reports which reflect that, 
while the veteran's service connected headaches are 
productive some impairment, the bulk of his disabling 
condition is the result of nonservice connected degenerative 
joint disease of the neck with nerve compression.  Moreover, 
although the veteran has described his headache pain as ten 
on a scale of one to ten and constant, a December 2002 
treatment report notes that the veteran had been experiencing 
chronic headaches for thirty to forty years but had not seen 
a physician during the previous six years, the June 2003 
report of VA examination notes that he was in no acute 
distress during the visit, and a November 2003 treatment 
report notes that the veteran was in mild to moderate 
discomfort.  

The medical evidence associated with the file is 
conspicuously silent as to a description of any prostrating 
migraine attacks.  These records reflect that the veteran has 
sought no recent treatment specifically for his migraine 
headaches and those that are mentioned are either tension or 
associated with hid degenerative joint disease of the 
cervical spine.  In this context, the Board finds that the 
veteran's statements to his VA examiners as to the frequency 
and severity of migraine headaches are not credible.

The November 2003 treatment report further notes that it was 
suspected that the underlying cause of the veteran discomfort 
was degenerative joint disease.  This examination report also 
states that, although a headache disorder could not be ruled 
out, there was no good story for migraines.  Rather, the 
examiner noted that chronic tension headaches were more 
likely and that the veteran's neck pain likely contributed to 
these headaches.  

Similarly, the April 2004 report of VA examination notes that 
the veteran's headaches are made worse by his degenerative 
joint disease of the neck with nerve compression.  The 
examiner commented that the veteran's migraines are triggered 
and made worse by his cervical nerve compression.  

Thus, the Board finds that the evidence of record 
demonstrates the impairment associated with the veteran's 
migraine headaches are not productive of a disability picture 
warranting restoration of the previously assigned 50 percent 
schedular evaluation or an evaluation in excess of 10 percent 
disabling under Diagnostic Code 8100.  The veteran's claims 
are, therefore, denied.

It is noted that the veteran claims that he has experienced 
cervical pain and headaches since 1966 and he that he is 
service connected for cervical radiculitis.  However, there 
is no evidence to support these contentions.  Specifically, 
the claims file is silent with respect to complaints or 
findings of cervical impairment until many years after his 
separation from active duty service in August 1967 and there 
is no evidence of record which reflects the veteran is 
service connected for any disorder other than headaches, to 
include cervical radiculitis.  Although the veteran has 
submitted evidence reflecting service connection for a 
nervous disorder, this refers to his headaches.  

The Board recognizes that the veteran has described at length 
his headache impairment and his belief that his neurological 
condition is more than headaches and affects his neck, hands, 
arms, head, back, and shoulder.  However, although the 
veteran is competent to testify and report observed behavior 
and symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). The evidence does not reflect that 
the veteran or his spouse currently possess a recognized 
degree of medical knowledge that would render there opinions 
on medical diagnoses or causation competent.

Because the overall medical picture from the clinical 
records, medical notes and examinations do not show that the 
veteran has had extension limited to 20 degrees, the Board 
finds that the disability picture for his left knee disorder 
does not more nearly approximate the criteria for an 
evaluation of 30 percent. Hence, restoration of a 30 percent 
rating is not warranted.

In this case, the medical records and evaluations span a 
period of several years and comprehensively reflect a degree 
of disability that is supportive of the accomplished 
reduction to a 10 percent evaluation for the service- 
connected left knee disorder.

In light of the foregoing, the Board concludes that, pursuant 
to the provisions of 38 C.F.R. § 3.344, the preponderance of 
the evidence shows that the reduction in the rating was 
warranted.


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters from the RO to the 
veteran, as well as by the statement of the case and the 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the March 2005 supplemental statement of the case 
includes the text of the regulation that implements the 
statutory notice and assistance provisions.  Finally, the 
Board notes that initial notice was provided in April 2001, 
prior to the rating decision on appeal, and the letter 
essentially asks the veteran to provide any evidence in his 
possession that may be pertinent to the appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Moreover, by a 
May 2006 letter, VA notified the veteran of the recent 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
regarding degree of disability and effective date.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained 
service, VA, and private medical records, the veteran has 
been afforded VA examinations with respect to his claims, and 
he has testified at a hearing before the undersigned Veterans 
Law Judge.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A. 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims.


ORDER

The appeal is denied as to both issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


